Case 1:18-cv-05775-ERK-CLP Document 44 Filed 09/14/20 Page 1 of 2 PageID #: 307




    By ECF                                                       September 14, 2020
    The Honorable Cheryl L. Pollak
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Courtroom 13B – South
    Brooklyn, NY 11201

                             Star Auto Sales of Bayside, Inc. et al. v.
                         Voynow, Bayard, Whyte and Company, LLP et al.,
                            U.S.D.C., E.D.N.Y. 18-cv-05775-ERK-CLP

    Dear Judge Pollak,

           This firm represents the Plaintiffs in the above-referenced matter.

          Pursuant to Your Honor’s Minute Entry Order dated June 17, 2020, Plaintiffs and
    Defendants jointly submit this status letter.

            As discussed at our last conference, the parties continue to experience delays in
    connection with the collection and processing of documents due to the Covid-19
    pandemic. Nevertheless, last week Plaintiffs made a production of over 8000 pages of
    documents and Defendants produced documents received pursuant to certain subpoenas
    served late last year. Most importantly, Defendants’ effort to manage the bulk of
    documents continues, as they are still working with various vendors to collect and
    process boxes of hard copy documents stored in warehouses in New York and
    Pennsylvania. Plaintiffs’ counsel has been informed that the vendors are experiencing
    work staffing shortages and restrictions on the number of employees permitted onsite. As
    a result, progress has been delayed. There is hope that the documents can be moved to
    Washington D.C. where we understand the vendor can process the project more quickly.

           The parties will continue to work with their consultants and staff to safely collect
    and process additional documents. The parties expect that document discovery will
    continue to be hampered by the pandemic in the short term. However, we have seen
    more process in recent weeks.

            Furthermore, we are pleased to report that Court intervention is not necessary at
    this time as counsel have been able to work well together thus far.
Case 1:18-cv-05775-ERK-CLP Document 44 Filed 09/14/20 Page 2 of 2 PageID #: 308




          Accordingly, we respectfully request that the Court set a date in November for the
    submission of a joint status letter or a telephonic status conference.



                                                Respectfully submitted,

                                                /s/ Stephen Arena

                                                Stephen Arena
                                                For Plaintiffs


    cc: Counsel of Record (via ECF)
